DETAILED ACTION
The following is a Non-Final Office Action on the merits as claim 21 was inadvertently left out of the previous office action and would have been rejected by the same rationale as applied to claims 22-23.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 3/12/2021.
Applicant’s amendments to the claims are sufficient to overcome the claim objection and 35 USC 112(b)/second paragraph rejection set forth in the previous office action. 

Claim Interpretation
Claims 3 & 4 recite ranges for the nonconductive and conductive coating. Claim 4 will be interpreted as being any compatible range where the total surface area of 
Claims 6-7 & 11 recite the limitation “The electrosurgical device…wherein the electrosurgical device is part of an electrosurgical system”.  These claims will be interpreted as positively reciting the elements of the system (i.e., “single return electrode”, “two or more return electrodes”, “energy source”, etc.) in the respective claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 5-6, 8-14, 16 & 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (2006/0047280, previously cited) in view of Heim et al. (2006/0241587, previously cited) and Davison et al. (2008/0140066, previously cited).
Concerning claim 1, as illustrated in Fig. 7, Goble et al. disclose an electrosurgical device (instrument 12; [0040]) comprising: 
(a) a first pole; (b) a second pole; (conductive lead 5 is connected to first electrode 2 and a lead 6 is connected to second electrode 3 such that an cutting RF signal between the first electrode 2 and one or both of the second or third electrodes 3, 40, thus inherently there is a first pole to first electrode 2 and a second pole to one or both of the second or third electrodes 3, 4; [0041], [0049]) 
(c) a blade electrode (blade 1; [0041]) having: 
(i) a metal shim having two faces which are generally opposing (first electrode 2 has two opposing faces; [0049]); and 
(ii) a nonconductive coating which covers at least one of the two faces (insulating layers 4, 41 separate first electrode 2 from second electrode 3 and third electrode 40 and each cover a respective face of the first electrode 2; [0049]), while a distal portion of one or more facets remains uncovered by the nonconductive coating (first electrode 2 protrudes slightly and has a facet that is uncovered by the nonconductive coating; [0049]); 
(d) a lateral electrode comprised of a broad shim having one or more conductive faces, wherein the broad shim is placed parallel to the blade electrode so that at least one of the one or more conductive faces is exposed and a distal end of the blade electrode protrudes from the lateral electrode, and wherein the lateral electrode is fixed stationary relative to the blade electrode (second electrode and third electrode 40 each have two exposed conductive faces when placed parallel to first electrode 2, where first electrode 2 protrudes slightly, and second electrode and third electrode 40 are fixed stationary relative to first electrode 2; [0049]); 
wherein the nonconductive coating insulates the blade electrode from the lateral electrode (insulating layers 4, 41 separate first electrode 2 from second electrode 3 and third electrode 40; [0049]); and 
wherein the first pole is connected to the blade electrode and the second pole is connected to the lateral electrode (generator 10 applies a cutting RF signal .
Goble et al. fail to disclose the metal shim having one or more facets connecting the two faces, the nonconductive coating covering at least a portion of the one or more facets of the metal shim.  However, Heim et al. disclose an electrosurgical device comprising a blade electrode (4) having a metal shim (2) with two opposing faces and one or more facets connecting the two faces (tapered edges at distal end), and a nonconductive coating (6) covering the two opposing faces and at least a portion of the one or more facets (tapered area of nonconductive coating 6 covers tapered area of electrode 4) while a distal portion of the one or more facets (contact face 26/cutting edge 26) remains uncovered by the nonconductive coating (6).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Goble et al. such that  the metal shim has one or more facets connecting the two faces, the nonconductive coating covering at least a portion of the one or more facets of the metal shim in order to provide the benefit reducing drag when making incisions by making the width of the blade small since it is preferred to have small surface areas for functional areas and to also have small surface areas for nonfunctional areas near active and return electrodes to reduce the total exposed surface area where electrosurgical effects occur for making incisions as taught by Heim et al. ([0098], [0101]; Fig. 7)
Goble et al. disclose a bipolar blade electrode and thus fail to disclose wherein the electrosurgical device is able to operate in a first monopolar mode and a second monopolar mode; wherein when the electrosurgical device operates in the first 
claim 3, Goble et al. in view of Heim et al. and Davison et al. fail to specifically disclose the nonconductive coating covering 5% to 95% of a total surface area of the one or more facets of the metal shim. It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of the invention of Goble et al. in view of Heim et al. and Davison et al. such that the nonconductive coating covers 5% to 95% of a total surface area of the one or more facets of the metal shim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Concerning claim 5, Goble et al. in view of Heim et al. and Davison et al. fail to specifically disclose 20% to 90% of a surface area of the nonconductive coating of the blade electrode is in direct contact with the lateral electrode. It would have been obvious to one having ordinary skill in the art at the time the invention the invention was effectively filed to modify the invention of the invention of Goble et al. in view of Heim et al. and Davison et al. such that 20% to 90% of a surface area of the nonconductive coating of the blade electrode is in direct contact with the lateral electrode since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Concerning claim 6, Davison et al. further disclose the device is part of an electrosurgical system (Fig. 1A) having a single return electrode (22) in communication with an energy source (24) via a return path; and wherein both the electrodes (102, 104, 
Concerning claim 8, Goble et al. in view of Heim et al. and Davison et al. disclose the blade electrode (2) and the lateral electrode (3, 40) are in electrical communication with the energy source; wherein in the first monopolar mode, an electrical signal from the energy source is received by the blade electrode and not received by the lateral electrode and then the electrical signal is transferred to the single return electrode (i.e., cutting RF signal only can be applied to lead 160 in monopolar fashion through return electrical path by conventional patient grounding pad 22); and wherein in the second monopolar mode, the electrical signal from the energy source is received by both the blade electrode and the lateral electrode and then the electrical signal is transferred to the single return electrode (i.e., coagulation and cutting RF signals can be applied to leads 158 and 160 and travel through return path to conventional patient grounding pad 22) ([0024], [0044-0047]; Fig. 1A & 5). 
Concerning claim 9, Goble et al. in view of Heim et al. and Davison et al. the blade electrode (2) and the lateral electrode (3, 40) are in electrical communication with the energy source; wherein in the first monopolar mode, an electrical signal from the energy source is received by the blade electrode and not received by the lateral electrode and then the electrical signal is transferred to the single return electrode (i.e., cutting RF signal only can be applied to lead 160 in monopolar fashion through return electrical path by conventional patient grounding pad 22); and wherein in a third monopolar mode, the electrical signal from the energy source is received by the lateral electrode and not received by the blade electrode and then the electrical signal is 
Concerning claim 10, Goble et al. fail to disclose the electrosurgical device is part of an electrosurgical system having one or more switches between an energy source and the lateral electrode; wherein at least one of the one or more switches is open in the first monopolar mode so that an electrical signal from the energy source is prevented from being delivered to the lateral electrode; and wherein at least one of the one or more switches is closed in the second monopolar mode so that the electrical signal from the energy source is delivered to the lateral electrode.  However, Davison et al. further disclose the electrosurgical device (10) is part of an electrosurgical system (Fig. 1B) having one or more switches (electric switch related to control button 86) between an energy source (24) and the lateral electrode (104, 106); wherein at least one of the one or more switches (electric switch related to control button 86) is open in the first monopolar mode so that an electrical signal (0.46 MHz) from the energy source (24) is prevented from being delivered to the lateral electrode (104, 106); and wherein at least one of the one or more switches (electric switch related to control button 86) is closed in the second monopolar mode so that the electrical signal (0.46 MHz) from the energy source (24) is delivered to the lateral electrode (104, 106).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Goble et al. such that the electrosurgical device is part of an electrosurgical system having one or more switches between an energy source and the lateral electrode; wherein at least one of the one or more switches is open in the first 
Concerning claim 11¸ Davison et al. disclose the electrosurgical device (10) is part of an electrosurgical system (Fig. 1) having an energy source (24) and one or more return electrodes (24), wherein the electrosurgical device (10) is able to transmit a first therapy signal (cutting signal at 4 MHz) from the first pole concurrently with a second therapy signal (coagulation signal at .46 MHz) from the second pole to the one or more return electrodes (24) (Abstract; [0014-0015], [0023-0024], [0044-0047]; Fig. 1A-4B & 5).
Concerning claim 12, Davison et al. further disclose a control device (86) includes or is in electrical communication with the one or more switches (electric switch related to control button 86) so that the control device (86) changes the electrosurgical device (10) from operating between the first monopolar mode and the second monopolar mode ([0028], [0044-0047]). 
Concerning claim 13, Davison et al. further disclose a control device (86) includes or is in electrical communication with the one or more switches (electric switches related to control buttons 84, 86) allow both the first and second pole (160, 158) to concurrently receive an electrical signal to deliver both a first monopolar therapy 
Concerning claim 14, Goble et al. disclose the lateral electrodes (3, 40) includes a conductive tube which at least partially encircles the blade electrode (2) ([0049]; Fig. 7). Concerning claim 16, Goble et al. disclose the blade electrode (2) includes a first lead connected to the metal shim and the first pole and the lateral electrode (3, 40) includes a second lead connected to the broad shim and the second pole ([0049]). 
Concerning claim 22, as illustrated in Fig. 7, Goble et al. disclose an electrosurgical device (instrument 12; [0040]) comprising: 
(a) a first pole; (b) a second pole; (conductive lead 5 is connected to first electrode 2 and a lead 6 is connected to second electrode 3 such that an cutting RF signal between the first electrode 2 and one or both of the second or third electrodes 3, 40, thus inherently there is a first pole to first electrode 2 and a second pole to one or both of the second or third electrodes 3, 4; [0041], [0049]) 
(c) a blade electrode (blade 1; [0041]) having: 
(i) a metal shim having two faces which are generally opposing (first electrode 2 has two opposing faces; [0049]); and 
(ii) a nonconductive coating which covers at least one of the two faces (insulating layers 4, 41 separate first electrode 2 from second electrode 3 and third electrode 40 and each cover a respective face of the first electrode 2; [0049]), while a distal portion of one or more facets remains uncovered by the nonconductive coating (first electrode 2 protrudes slightly and has a facet that is uncovered by the nonconductive coating; [0049]); 
(d) a lateral electrode comprised of a broad shim having one or more conductive faces, wherein the broad shim is a conductive tube which at least partially encircles the blade electrode, so that at least one of the one or more conductive faces is exposed and a distal end of the blade electrode protrudes from the lateral electrode, and wherein the lateral electrode is fixed stationary relative to the blade electrode (second electrode and third electrode 40 each have two exposed conductive faces that are conductive tubes partially encircling the blade electrode 2, when placed parallel to first electrode 2, where first electrode 2 protrudes slightly, and second electrode and third electrode 40 are fixed stationary relative to first electrode 2; [0049]); 
wherein the nonconductive coating insulates the blade electrode from the lateral electrode (insulating layers 4, 41 separate first electrode 2 from second electrode 3 and third electrode 40; [0049]); 
wherein the first pole is connected to the blade electrode and the second pole is connected to the lateral electrode (generator 10 applies a cutting RF signal between the first electrode 2 and one or both of the second or third electrodes 3, 40; [0049]). 
Goble et al. fail to disclose the metal shim having one or more facets connecting the two faces, the nonconductive coating covering at least a portion of the one or more facets of the metal shim.  However, Heim et al. disclose an electrosurgical device comprising a blade electrode (4) having a metal shim (2) with two opposing faces and one or more facets connecting the two faces (tapered edges at distal end), and a nonconductive coating (6) covering the two opposing faces and at least a portion of the 
Goble et al. disclose a bipolar blade electrode and thus fail to disclose wherein the electrosurgical device is able to operate in a first monopolar mode and a second monopolar mode; wherein when the electrosurgical device operates in the first monopolar mode, the second pole is not utilized, and wherein when the electrosurgical device operates in the second monopolar mode, both the first pole and the second pole are utilized.  However, Davison et al. disclose an electrosurgical device (10) comprising a blade electrode (92) comprising a metal shim (102) covered by a nonconductive coating (insulation (dielectric)), lateral electrodes (104, 106) placed parallel to and insulated from the metal shim (102), wherein the blade electrode (102) and lateral electrodes (104, 106) are connected to respective first and second poles (160, 158) of RF generator unit (24).  Davison et al. further disclose the device (10) operable in a 
Concerning claim 23, Goble disclose the blade electrode (2) fixed relative to the handpiece ([0008]). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (2006/0047280, previously cited) in view of Heim et al. (2006/0241587, previously cited) and Davison et al. (2008/0140066, previously cited), as applied to claim 3, in further view of Ariola, JR. et al. (2007/0265619, previously cited).
Concerning claim 4, Goble et al. in view of Heim et al. and Davison et al. fail to disclose the blade electrode includes a conductive coating covering the one or more facets of the metal shim.  However, Ariola, JR. et al. disclose an electrosurgical device In re Aller, 105 USPQ 233.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (2006/0047280, previously cited) in view of Heim et al. (2006/0241587, previously cited) and Davison et al. (2008/0140066, previously cited), as applied to claim 1, in further view of Behnke et al. (2009/0234352, previously cited).
Concerning claim 7, Goble et al. in view of Heim et al. and Davison et al. fail to disclose the electrosurgical device is part of an electrosurgical system having two or 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (2006/0047280, previously cited) in view of Heim et al. (2006/0241587, previously cited) and Davison et al. (2008/0140066, previously cited), as applied to claim 14, in further view of Kerr et al. (2011/0082494, previously cited).
Concerning claim 15, Goble et al. disclose the conductive tube (3, 40) includes one or more cut-outs (are where electrode 2 protrudes slightly) which allow at least a portion of the two faces (top/bottom of electrode 2 protrusion would expose its faces), a portion of the one or more facets (distal end protrusion of electrode 2), and the distal portion of the one or more facets to be exposed and project distally from the conductive tube (3, 40) ([0049]; Fig. 7). Goble et al. in view of Heim et al. and Davison et al. fail to disclose the conductive tube is crimped about the metal shim.  However, Kerr et al. . 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (2006/0047280, previously cited) in view of Heim et al. (2006/0241587, previously cited) and Davison et al. (2008/0140066, previously cited), as applied to claim 16, in further view of Yanik (5,752,951, previously cited).
Concerning claim 17, Goble et al. in view of Heim et al. and Davison et al. fail to disclose the second lead to be coaxial to the first lead.  However, Yanik discloses an electrosurgical device (10) comprising first (44) and second leads (86) disposed in a coaxial cable (48).  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Goble et al. in view of Heim et al. and Davison et al. such that the second lead to be coaxial to the first lead in order to provide the benefit of connecting the leads to the generator as taught by Yanik (Col. 4, ll. 45-58; Fig. 4-5) and since a coaxial cable reduces the number of cables in an operating room.  
claim 18, Yanik further discloses the second lead (86) to be tubular and there is inherently an insulator between the leads (44, 86) (Col. 4, ll. 18-31 & 45-58; Fig. 4-5). 

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goble et al. (2006/0047280, previously cited) in view of Heim et al. (2006/0241587, previously cited).
Concerning claim 21, as illustrated in Fig. 7, Goble et al. disclose an electrosurgical device (instrument 12; [0040]) comprising: 
(a) a handpiece (handpiece; [0008]); 
(b) a first pole; (c) a second pole; (conductive lead 5 is connected to first electrode 2 and a lead 6 is connected to second electrode 3 such that an cutting RF signal between the first electrode 2 and one or both of the second or third electrodes 3, 40, thus inherently there is a first pole to first electrode 2 and a second pole to one or both of the second or third electrodes 3, 4; [0041], [0049]) 
(d) a blade electrode that is fixed relative to the handpiece (blade 1 is fixed relative to handpiece; [0008], [0041]), the blade electrode including: 
(i) a metal shim having two faces which are generally opposing (first electrode 2 has two opposing faces; [0049]); and 
(ii) a nonconductive coating which covers at least one of the two faces (insulating layers 4, 41 separate first electrode 2 from second electrode 3 and third electrode 40 and each cover a respective face of the first electrode 2; [0049]), while a distal portion of one or more facets remains uncovered by the nonconductive coating (first electrode 2 protrudes slightly and has a facet that is uncovered by the nonconductive coating; [0049]); 
(e) a lateral electrode comprised of a broad shim having one or more conductive faces, wherein the broad shim is a conductive tube which at least partially encircles the blade electrode, so that at least one of the one or more conductive faces is exposed and a distal end of the blade electrode protrudes from the lateral electrode, and wherein the lateral electrode is fixed stationary relative to the blade electrode (second electrode and third electrode 40 each have two exposed conductive faces that are conductive tubes partially encircling the blade electrode 2, when placed parallel to first electrode 2, where first electrode 2 protrudes slightly, and second electrode and third electrode 40 are fixed stationary relative to first electrode 2; [0049]); 
wherein the nonconductive coating insulates the blade electrode from the lateral electrode (insulating layers 4, 41 separate first electrode 2 from second electrode 3 and third electrode 40; [0049]); and 
wherein the first pole is connected to the blade electrode and the second pole is connected to the lateral electrode (generator 10 applies a cutting RF signal between the first electrode 2 and one or both of the second or third electrodes 3, 40; [0049]).
Goble et al. fail to disclose one or more facets connecting the two faces of the metal shim, the non-conductive coating covering at least a portion of the one or more facets of the metal shim. However, Heim et al. disclose an electrosurgical device comprising a blade electrode (4) having a metal shim (2) with two opposing faces and 

Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Davison fails to disclose the two monopolar modes because Davison teaches the “coagulation and the cutting electrodes may be supplied with their respectful signals and from the same RF generator but at different times (not simultaneously)” (Pg. 14 of Remarks/Arguments), the Examiner respectfully disagrees.  Davison teaches handpiece buttons 84, 86 controlling the two 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794